VAN ORSDEL, Associate Justice.
This appeal is from the decision of the Commissioner of Patents, denying the application of appellant for a patent for a telephone elbow rest.
The application discloses an elbow pad for use in connection with a desk telephone. The pad is connected to the telephone by an elastic band, provided with snap button fasteners for securing the end of the band around the telephone standard. The patent was rejected upon two references; but, without stopping to consider these references, we are of opinion that the applicatiofi should be rejected on the broader ground that no invention ex-sists in the using of a cushion for an elbow rest in connection with a telephone, as is disclosed in this ease, for the reason that the universal use of cushions for various purposes, analogous to the use here suggested, is lacking in 'inventive initiative.
The decision of the Commissioner is affirmed.